Order entered March 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00139-CR

                          EX PARTE PABLO CHAVEZ

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. WX21-90111

                                     ORDER

      The Court is in receipt of appellant’s notice of appeal from the trial court’s

order denying relief on his pretrial application for writ of habeas corpus seeking a

bond reduction. This is an accelerated appeal and is governed by Texas Rule of

Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d);

Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

      We ORDER the D a l l a s County District Clerk to file the clerk’s

record by March 22, 2021. We ORDER that the clerk’s record contain copies of
the writ application; the State’s response to the writ application, if any; the trial

court’s order adjudicating the writ application; any findings of fact and conclusions

of law issued by the trial court; any other documents, pleadings, or motions related

to the writ application; the indictment filed in this case; any documents related to

the setting of a bond or bond conditions; the trial court’s certification of appellant’s

right to appeal; and any other documents requested by the parties.

      We ORDER the court reporter to file, by March 22, 2021, either the

reporter’s record from the hearing on the application for writ of habeas corpus or

written verification that no hearing was conducted.

       We ORDER appellant to file his brief by April 12, 2021. We ORDER

the State to file its brief by May 3, 2021. After the record and briefs have been

filed, the Court will notify the parties of the submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Kelly

Simmons, official court reporter, 292nd Judicial District Court; Felicia Pitre,

Dallas County District Clerk; and counsel for all parties.



                                               /s/    DENNISE GARCIA
                                                      JUSTICE